Case 7:21-cv-06184-CS Document 8-3 Filed 08/16/21 Page 1 of 7




                 APPENDIX C
        Case 7:21-cv-06184-CS Document 8-3 Filed 08/16/21 Page 2 of 7




                                  AFFIDAVIT OF FRAN S. YOON


                 I, FRAN S. YOON, being duly sworn in accordance with the law, depose and say,

that:

                 1.      I am a Korean/English interpreter and translator with over 20 years of

experience.

                         I am currently registered with the federal courts of New York and New

Jersey.

                 3.      I have translated more than 1000 pages of witness/suspect interrogation

reports relating to international extradition cases for violations of the Foreign Corrupt Practices

Act, Money Laundering Control Act, OFAC sanctions. etc.

                 4.      I have been asked to review excerpts of interviews of Seung-il Park

conducted by the Incheon District Prosecutor's Office against the English translation in Govt Ex B

Korean and English Excerpts. In particular. I have been asked to assess the accuracy of the

translation of the Korean term                or its variant "

                 5.      • to         can be translated in one of two ways:

                         a)      -for,. -as,' 'to,' 'in the name of,' 'for the purposes or

                         b)      'under/on the pretext of'

                 6.      The following excerpts have been selected from the most popular online

Korean/English dictionary, operated by Naver, to illustrate these two possible translations.

Conditions in   which -1=S-F-T1' 5: may be translated as 'for,' 'as' or 'in the name of:
    •     Jerome starved themselves in the name of religion.
          2114-&*P-121                -1-rk         2--A114.
    •     Others said they were entitled to the money as disaster relief.

                                o1                                    V-.4- 42-1 91431
       Case 7:21-cv-06184-CS Document 8-3 Filed 08/16/21 Page 3 of 7




Conditions in which '                   may be translated as 'under the pretext of:
     • She offered him a bribe under the pretext[excuse} of giving a political donation.
         D-1-1       11 1   111 -a °1    to   a    =11          g illo ff.
                     7.       For 9";         to mean -under the pretext of there should be a modifier

present to reinforce a negative connotation or sufficient context within the text to come to that

conclusion_ In the final example above, the use of the phrase `under the pretext of' is predicated

on the word 'bribe' in the sentence.

                     8.       In Section 2.8 of Govt Ex B, the prosecutor asks Seung-il Park about his

"collecting funds from group affiliates in an illegal manner on the preteXt of trademark fees,

consulting fees. etc.- Here, the word 'illegal' acts as a modifier to ' to,           denoting a negative

connotation, so that the inference may be made that the prosecutor meant for ' 1'O1*" to mean -on

the pretext of.'
                     9.       Additionally, Park's answer to the question supports the use of 'on the

pretext of* Park's affirmative response_ "Yes. I admit to all. But I do not think that I collected
funds in an illegal manner," indicates his awareness of the implication of the question and provides

further context for a translator to conclude that the phrase `on the pretext of is a sound translation

of the term ` '201

                     I0.      In the two examples below from Govt Ex B. -'61              is translated as

'under the pretext of without the presence of a modifier or sufficient context.



Example #1 — Govt Ex B section 4.2
Q:       I ask you again. Do you admit that you collected money from affiliates including Ahae Co.,
         Ltd. under the pretext of trademark royalty and consulting fees and managed the funds?
A:       Yes, I admit that I collected and managed the funds.
      Case 7:21-cv-06184-CS Document 8-3 Filed 08/16/21 Page 4 of 7




Example #2 — Govt Ex B section 8.2
Q:    The analysis of Chonhaiji Co., Ltd.'s accounting data shows that. in 2013 Chonhaiji Co.,
      Ltd. paid KRW 19,862,000.000 over 44 different remittances to AHAE PROS I&C and
      AHAE PRESS FRANCE. on the pretext of advance payment " for purchasing the
      photographs. What do yOu think?
A:      Yes. I am aware of that.


               11.      In these two examples, nothing in the prosecutor's questions or Park's

answers provides a basis for a negative connotation. For that reason, rid          should have been

translated as 'for,' and not 'under the pretext.' More generally, in the absence of a negative

connotation (i.e., words such as `illegal') or of sufficient context (i.e., a response from Park

referencing such). a translator should translate the term '           as 'for.' -as,' 'in the name of

or the like, and not `under the pretext of.'

               12.      The Korean language can be ambiguous and problematic, and the term

'trol - 22-E2 is a prime example of that. One illustration of a phrase that could have been used in

place of '           ' to avoid any ambiguity would be '          o -- T,' meaning 'under the false

pretext of' or `under false pretenses.' If this word had been used, a translator could logically

determine that the use of 'under the pretext of was appropriate, even without a modifier or

additional context. However, the term ` 13A          alone is not enough to justify the translation of

`under the pretext or

               I certify that the above information is true and correct to the best of my knowledge

and belief.


January 23, 2021
Case 7:21-cv-06184-CS Document 8-3 Filed 08/16/21 Page 5 of 7
           Case 7:21-cv-06184-CS Document 8-3 Filed 08/16/21 Page 6 of 7




                                       AFFIDAVIT OF JONG-MIN JEON

                Jong-Min Jeon, being duly sworn, deposes and says:

                1.      I am the managing partner of the law firm Jeon, Cha & Lee. I have been

practicing law as a licensed Korean attorney for the past 14 years. Previously, I served as a

judge in the Korea court system for 8 years from 1998 to 2006.

                2.      I have been asked to review excerpts of the May 8, 2014 interview of Park

Seung-il by Korean prosecutors, as well as a certified English translation of those excerpts

attached as Exhibit A. The question posed to me, and on which my expert opinion has been

sought, is the accuracy of the translation of the Korean phrase "Ill       in that transcript.


               3.       As a general matter, the Korean phrase "'al g" means "for," or "for the


purpose of or "in the name of." The phrase, however, can mean "under the pretext" in certain

contexts. Specifically, the phrase can have that more negative meaning if the question or answer

indicates that an action was taken wrongfully. Compare these two sentences: "I obtained the

money for a loan" and "I obtained the money illegally under the pretext of a loan." In Korean,

the word "for" and "under the pretext" would be the same -- "111 - ,-"; the context provides the


meaning.

               4.      The certified translation at page 5 gives Park's answer as "[I] was engaged

in collecting funds from affiliated companies under the pretext of trademark fees, consulting fees,

advisory fees, etc." The question asks only for his job responsibilities; it does not suggest

illegality, either explicitly or implicitly. In such an instance, the correct translation of "   -q", in
my opinion, is "for," and not "under the pretext." The context provides no reason for the reader
           Case 7:21-cv-06184-CS Document 8-3 Filed 08/16/21 Page 7 of 7




or listener to conclude that a negative connotation was intended. The same applies to the

prosecutor's question that follows.

               5.      The exact same analysis applies to page 10 of the certified transcript. In

the question, the phrase " o   g" is translated as "for," yet in the answer it is translated as "under

the pretext." Nothing in the question or answer suggests illegality. Therefore, in my opinion,

"for" is the correct translation in both places. The same applies to the prosecutor's questions on

page 22.

               6.      A counter example might be useful. On page 9, Park is asked about his

"illegally collecting funds . . . under the pretext of trademark, consulting fees, etc." and he

answers "1 didn't think that I was collecting money illegally." Here, "under the pretext" is a

sound translation. The use of the phrase "T, g" in conjunction with the word "illegally" permits


a translator fairly to give the phrase a negative -- "under the pretext" -- meaning.

               7.      Translating Korean to English is not easy, especially when a word can

have different meanings depending on context. But " o         g" should be translated neutrally as "for"

unless the context clearly indicates otherwise.

               8.      I represent that the foregoing is true and correct.



Dated: December, 16, 2020


                                                    j ooJon
                                                                  Mrm je_
                                                                 in Jeon




                                                  -2-
